Citation Nr: 9917773	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  

2.  Entitlement to service connection for cancer of the mouth 
secondary to Agent Orange exposure.  


WITNESSES AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence linking post-service skin disorder to Agent 
Orange exposure or any other incident or event of active 
service.

2.  The veteran has not presented or identified competent 
medical evidence linking a post-service cancer of the mouth 
to Agent Orange exposure or any other incident or event of 
active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder 
secondary to Agent Orange exposure is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for cancer of the mouth 
secondary to Agent Orange exposure is not well grounded. 38 
U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in March 1970 
he was seen with complaints of boils on his hip.  Upon 
separation examination, a cyst above the anus in the right 
buttock medially was noted.  The skin and lymphatic systems 
were normal.  

The evidence of record contains numerous medical records 
dated from 1974 to October 1998 that are not related to the 
issues on appeal except for the following:

A hospitalization report from University of California Davis 
Medical Center (UCDMC) dated in July 1978 shows that the 
veteran presented with a four-day history of pain and 
swelling around his left eye.  It was noted that the veteran 
was in his normal state of health when he "popped" a 
blackhead lateral to his eye.  Subsequently, there was pain 
and mild swelling which progressed.  The veteran's history 
was positive for two facial infections secondary to pimples 
that required lancing.  He also had a positive history of 
four boils on his body.  The diagnosis was facial cellulitis 
secondary to furuncle over the left zygoma.  

UCDMC medical records dated in November 1979 show that the 
veteran underwent the excision of an abscessed boil on the 
left buttock.

UDCMC medical records dated from January to March 1980 show 
that the veteran underwent the excision of a skin abscess, 
left side of his chin.  He also underwent an incision and 
drainage of an infected sebaceous cyst of the right side of 
the chin in March 1980. 

The veteran was accorded a VA general medicine examination in 
August 1994. It was noted that he had a history of squamous 
cell carcinoma of the mouth over the lower jaw, for which he 
underwent excision of the tumor in September 1993.  On 
examination of the mouth, there was no visible scarring over 
the lower jaw or under the tongue from excision of squamous 
cell carcinoma.  There was no evidence of recurrence of 
tumor.  The impression was status post excision of squamous 
cell carcinoma of the mouth in September of 1993.  There was 
no evidence of recurrence.  

UCDMC medical records dated from October 1996 to October 1998 
show diagnoses and treatment for eczema and atopic 
dermatitis.  

The veteran was accorded a personal hearing in November 1998.  
At that time, he testified that he was exposed to Agent 
Orange during his tour of duty in Vietnam.  He testified that 
he drank water from bamboo, which had been sprayed with 
herbicide.  He further testified that he did not receive any 
treatment for his skin or mouth disorder during service.  He 
testified that he initially received treatment for his skin 
disorder in 1972 and was diagnosed with cancer of the mouth 
in 1995.  The veteran testified that no medical professional 
had related his disorders to Agent Orange or his military 
service.  

Pertinent Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(1998).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

Analysis

Chronic Skin Disorder

The veteran argues that he has a skin disorder secondary to 
Agent Orange exposure in Vietnam, and, as such, this disorder 
should be service connected.

There is competent evidence that the veteran has a current 
skin disorder, in the form of the finding that he has eczema 
and atopic dermatitis.  The veteran also has a history of 
skin abscesses, sebaceous cysts, and a furuncle.  The record 
shows that he served in Vietnam.  He is competent to say that 
he walked through areas that had been treated with Agent 
Orange.  He is also competent to report, as he has, that he 
observed a rash in approximately 1971.  Thus, there is 
competent evidence of a current disability and of a disease 
or injury in service.  However, the veteran is also required 
to submit competent evidence linking his current skin 
disorder to Agent Orange exposure or to some other incident 
of service.

While chloracne or other acneform diseases consistent with 
chloracne are subject to the presumptions of § 3.309(e), the 
veteran's skin disorder currently diagnosed as eczema and 
atopic dermatitis is not an acneform disease consistent with 
chloracne.  Eczema and atopic dermatitis are not otherwise 
listed as condition subject to the presumptions of that 
section.  Thus, service connection for a skin disorder 
diagnosed as eczema and atopic dermatitis would not be 
available on the basis of the presumptions accorded to 
veterans exposed to herbicidal agents.

The veteran could still establish service connection with 
competent evidence of direct service incurrence.  However, 
under any theory of entitlement, there is no competent 
evidence of a nexus between the current disability and 
service.

As a lay person, the veteran would not be competent to offer 
an opinion as to a nexus between his current skin disorder 
diagnosed as eczema and atopic dermatitis and service, 
including exposure to Agent Orange in service.  The veteran 
is competent to report a continuity of symptomatology of his 
skin disease since service.  Savage.  However, competent 
medical evidence would still be needed to link the continuity 
of symptomatology to the current skin disorders.  Clyburn.  

In the absence of evidence of a nexus between a current skin 
disorder and service, including exposure to Agent Orange, the 
claim for service connection is not well grounded.

Cancer of the Mouth

The veteran was diagnosed with squamous cell cancer anterior 
floor of the mouth in September 1994.  In that same month, 
the veteran underwent excision of squamous cell carcinoma.  
There has been no evidence of recurrence. The veteran asserts 
that cancer of the mouth is a residual to his exposure to 
Agent Orange during service.

Squamous cell cancer is not among the diseases subject to 
presumptive service connection under the provisions of § 
3.309(e).  Nonetheless, service connection would still be 
available if there were competent evidence linking a current 
finding cancer of the mouth to Agent Orange exposure or some 
other incident of service.

The September 1994, diagnosis provides competent evidence of 
current disability.  He is competent to report his exposure 
to Agent Orange in service.  Thus there is competent evidence 
of two of the three prongs of the Caluza test for a well-
grounded claim-evidence of an inservice injury, and evidence 
of current disability.  There is, however, no competent 
evidence linking the veteran's current disability to Agent 
Orange exposure or to any other injury or disease in service.  
The veteran is not competent to supply an opinion as to such 
a link.  Clyburn.  In the absence of competent evidence of a 
nexus, the claim is not well grounded and must be denied.



ORDER

Service connection for a skin disorder is denied.

Service connection for cancer of the mouth is denied.  


		
	Mark D. Hindin
 	Member, Board of Veterans' Appeals

 

